& WwW bk

So Oo OOo MS ON

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07976-VC Document 16

MANUEL RIVAS, JR., State Bar No. 161236
LAW OFFICES OF MANUEL RIVAS, JR.

1 Sansome Street, Suite 3500

San Francisco, CA 94104

Telephone No.: (415) 439-8874

Facsimile No.: (415) 366-2208

E-Mail Address: manuelrivas jr@vyahoo.com

Attorneys for Defendant and Third-Party Plaintiff,
BAY AREA HVAC INC.

Filed 02/18/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

SHEET METAL WORKERS PENSION TRUST
OF NORTHERN CALIFORNIA;

SHEET METAL WORKERS LOCAL 104
HEALTH CARE TRUST;

SHEET METAL WORKERS LOCAL 104
SUPPLEMENTAL PENSION FUND;

SHEET METAL WORKERS LOCAL 104
VACATION-HOLIDAY SAVINGS FUND;

SHEET METAL WORKERS LOCAL 104 AND
BAY AREA INDUSTRY TRAINING FUND;

RICK WERNER and SEAN O’DONOGHUE,
Trustees; and

Plaintiffs,
Vv,

BAY AREA HVAC, INC., a California
Corporation.

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Case No. 4:19-cv-07976-DMR.

THIRD-PARTY COMPLAINT ON
BEHALF OF BAY AREA HVAC
INC.

 

 

 

FHIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC,

 
i)

SO OB ~s A OH Be ww

10
li
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 2 of 9

BAY AREA HVAC INC., a California
Corporation,

Third-Party Plaintiff,
v.

SHEET METAL WORKERS INTERNATIONAL
ASSOCIATION LOCAL UNION NO. 104: BAY
AREA ASSOCIATION OF SHEET METAL
AND AIR CONDITIONING CONTRACTORS
NATIONAL ASSOCIATION CHAPTERS, and
ROES 1 through 50, Inclusive,

Third-Party Defendants.

Ne Name Sane or ieee” meee Ne” Sire! ine Sons ee Se Noe Se ee ee

 

Defendant third-party plaintiff Bay Area HVAC Inc. brings this third-party complaint
against third-party defendants Sheet Metal Workers International Association Local Union No,
104 (hereinafter referred to as “LOCAL UNION NO. 104”) and Bay Area Association Of Shee
Metal And Air Conditioning Contractors National Association Chapters (hereinafter referred to as
“SMACNA;” and collectively with LOCAL UNION NO. 104 will be referred to as “Third-Party
Defendants” and/or “UNION”) seeking damages for intentional or negligent misrepresentation and
the rescission of the hereinafter described agreement entered into by Bay Area HVAC Inc. with
the UNION which plaintiffs claim in their Complaint that they are third-party beneficiaries to said
contract and which is the sole basis for plaintiffs’ damages against Bay Area HVAC Inc in this
action.

1. Defendant third-party plaintiff Bay Areas HVAC Inc. (hereinafter referred to ag
“BAY AREA”) is now and at all times mentioned herein a licensed contractor with the Contractors
State License Board, and a California Corporation with its principal place of business in the City

of San Jose, County of Santa Clara, State of California.

 

 

 

-2.
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC.

 
—

Ow fF SS DH A Sw PL

BONN eee ee i
OS DB MW BR WM EY SD OC we Sm UN BR Be BP SE Ss

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 3 of 9

2, BAY AREA is informed and believes, and based upon this information and belief
alleges that LOCAL UNION NO. 104 is a union organized and exiting under the laws of the United
States and California with its principal place of business in the City of San Ramon, County of
Conira Costa, State of California.

3. BAY AREA is informed and believes, and based upon this information and belief
alleges that SMACNA is an organization of unknown form with its principal place of business in|
the City of Oakland, County of Alameda, State of California.

4, BAY AREA is ignorant of the true names and capacities of third-party defendants
sued herein as ROES 1 through 50, inclusive, and therefore sue these third-party defendants by
such fictitious names. BAY AREA will amend this third-party complaint to allege their true names
and capacities when ascertained. BAY AREA is informed and believes and thereon alleges that
each of the fictitiously named third-party defendants is responsible in some manner for the
occurrences herein alleged, and that BAY AREA’s damages as herein alleged were proximately
caused by their conduct. Each reference in this third-party complaint to “third-party defendant,”
“third-party defendants,” and/or specifically named third-party defendant refers also to all third.
party defendants sued under fictitious names. —

5. At all times herein mentioned, the third-party defendants, and each of them, were}
the agents and employees of their co-third-party defendants, and in doing the things alleged in thig
third-party complaint were acting, at all times, within the course and scope of said agency and
employment.

6. Plaintiffs Sheet Metal Workers Pension Trust Of Northern California, Sheet Metal
Workers Local 104 Health Care Trust, Sheet Metal Workers Local 104 Supplemental Pension

Fund, Sheet Metal Workers Local 104 Vacation-Holiday Savings Fund, Sheet Metal Workers

 

 

 

-3-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC.

 
i)

SS OO Ss] ONO Ot

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 4 of 9

Local 104 And Bay Area Industry Training Fund, and Rick Werner and Sean O’ Donoghue,
Trustees (hereinafter collectively referred to as “PLAINTIFF S”) filed a complaint against BAY;
AREA wherein they seek damages for an alleged contractual failure by BAY AREA to pay dues
and other benefit contributions to PLAINTIFFS.

7. PLAINTIFFS have further alleged in their complaint that BAY AREA entered into
the Standard Form of Union Agreement (hereinafter referred to as the “Bargaining Agreement”
between LOCAL UNION NO. 104 and SMACNA, and that they are third-party beneficiaries to
the Bargaming Agreement.

FIRST CAUSE OF ACTION
(INTENTIONAL MISREPRESENTATION)

8. BAY AREA refers to and incorporates herein by this reference paragraphs 1
through 7 above as if set forth in full herein.

9, On or about September 2018, BAY AREA began to communicate with
representatives of the UNION that it would like to enter into a contract with the UNION so that
BAY AREA could hire members of the UNION to work on their projects without the president
of BAY AREA becoming a member and BAY AREA having to pay dues for and/or make related
benefit contribution payments based on the hours worked by its president.

10. In fact, in November 2018, the UNION’s representatives conveyed that they
would be sending such an agreement to BAY ARBA to review. However, after making such a
statement, the UNION’s representatives then told BAY AREA that they could not do so because
of proprietary reasons.

Il. As a result, a meeting was scheduled for December 21, 2018, at LOCAL UNION

NO. 104’s South Bay Office where BAY AREA was going to be presented the agreement.

 

 

 

-4-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC,

 
—

SO CO ~FO RH th SB Ow

bhoNM MY N NM NM MB eB Se Be eB Be ee ee KO
oN DH eR BEN EF SS BO we a an mA BR GD HH 2S

 

 

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 5 of 9

12. At said December 21, 2018 meeting, BAY AREA was presented the contract (i.e.
the Bargaining Agreement). When BAY AREA wanted to take the Bargaining Agreement,
which was voluminous, with it to read, approve, and then return it to the UNION, the UNION
said that would not be permitted, and that BAY AREA had to sign the Bargaining Agreement
before leaving.

13, Because the UNION had represented at all times referenced above, both orally
and in writing, that BAY AREA could hire members of the UNION to work on their projects
without the president of BAY AREA becoming a member and BAY AREA having to pay dues
for and/or make related benefit contribution payments based on the hours worked by its
president, and that the Bargaining Agreement reflected the same, BAY AREA signed the
Bargaining Agreement as mandated.

14. These representations made by the UNION were in fact false. The true facts,
which BAY AREA began to discover weeks after signing the Bargaining Agreement, were that
the Bargaining Agreement made the president of BAY AREA a member of the UNION and
required BAY AREA to pay dues for and/or make related benefit contribution payments based
on the hours worked by its president.

15. The UNION, at all times mentioned herein, knew these representations to be false
and made these representations with the intent to cause BAY AREA to rely on them and to
deceive BAY AREA and to induce BAY AREA to enter into the Bargaining Agreement, to make
BAY AREA’s president a member of the UNION, to obligate BAY AREA to pay dues for
and/or make related benefit contribution payments based on the hours worked by BAY AREA’s

president, and to take the other actions herein alleged.

 

-5-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC,

 
SO CO ~F N th pf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 6 of 9

16. BAY AREA believed and relied on these representations made by the UNION,
and was thereby induced to enter into the Bargaining Agreement. Had it not been for BAY
AREA’s reliance on the UNION’s representations, and/or concealment of material facts, BAY
AREA would not have entered into the Bargaining Agreement. BAY AREA’s reliance on the
representations of the UNION as herein alleged were reasonable because BAY AREA had
entered into a similar agreement with another union.

17. By reason of the fraud and deceit of the UNION, BAY AREA has been damaged
in an amount according to proof at trial,

18. The aforementioned conduct of the UNION, was an intentional misrepresentation,
deceit, or concealment of material facts known to the UNION with the intention on the part of
the UNION of depriving BAY AREA of property or legal rights or otherwise causing damage,
and was despicable conduct that subjected to BAY AREA to acruel and unjust hardship in
conscious disregard of BAY AREA’s rights, so as to justify an award of exemplary and punitive
damages.

WHEREFORE, BAY AREA prays for judgment again the UNION as hereinafter set
forth.

SECOND CAUSE OF ACTION
(Negligent Misrepresentation)

19. BAY AREA refers to and incorporates herein by this reference paragraphs |
through 14 and 16 above as if set forth in full herein.

20. The UNION, when it made these representations that BAY AREA could hire
members of the UNION to work on their projects without the president of BAY AREA

becoming a member and BAY AREA having to pay dues for and/or make related benefit

 

 

 

-6-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC.

 
BW BW

SO oO Sl ON

10
i]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 7 of 9

contribution payments based on the hours worked by its president, and that the Bargaining
Agreement reflected the same, had no reasonable grounds for believing that these representations
were true, and the UNION made the representations with the intent to induce Plaintiff to sign the
Bargaining Agreement and to take the other actions herein alleged.

21. By reason of said negligent misrepresentation, BAY AREA has been damaged in
an amount according to proof at trial.

WHEREFORE, BAY AREA prays for Judgment against the UNION as hereinafter set
forth, |

THIRD CAUSE OF ACTION
(Rescission)

22, BAY AREA refers to and incorporates herein by this reference paragraphs 1
through 18 above as if set forth in full herein.

23. On or about September 2018, and continuing thereafter, the UNION with the
intent to deceive BAY AREA and to induce BAY AREA to enter into the Bargaining
Agreement, mispresented that BAY AREA could hire members of the UNION to work on their
projects without the president of BAY AREA becoming a member and BAY AREA having to
pay dues for and/or make related benefit contribution payments based on the hours worked by its
president, and that the Bargaining Agreement reflected the same. In reasonable reliance thereon,
BAY AREA entered into the Bargaining Agreement.

24. With the service of this third-party complaint, BAY AREA serves the UNION
and PLAINTIFFS with notice of rescission of the Bargaining Agreement, and offers to restore all

consideration furnished by BAY AREA under the Bargaining Agreement, on the condition that

 

 

 

-7-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC.

 
No

So NO OU Ut

Nm NM DY NM MY NHN NR RD Dee ee a a a
eo SN DO HN SF WN SE SG DBD wow a A mH FF GD HH 2

 

 

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 8 of 9

the UNION restore to BAY AREA the consideration furnished by BAY AREA and the
reimbursement of any monies paid by BAY AREA to the UNION and/or PLAINTIFFS.
WHEREFORE, BAY AREA prays for judgment against Third-Party Defendants, and

each of them as follows:

A. For the Bargaining Agreement to be deemed rescinded;

B For general damages according to proof:

C. For special damages according to proof;

D For compensatory damages according to proof;

E. For incidental and/or consequential damages according to proof:

F, For punitive and exemplary damages in an amount appropriate to punish third-

party defendants and deter others from engaging in similar misconduct;

G. For attorney’s fees if allowed by law:
H. For costs of suit herein incurred;
L For prejudgment interest on said sums as allowed by law; and
J. For such other and further relief as this Court may deem just and proper.
Dated: February 18, 2020 LAW OFFICES OF MANUEL RIVAS, JR.

UEL RIVA er For
Dek dant, BAY AREA HVAC. INC.

 

-g-
THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA HVAC INC,

 
10

il

12

15

16

17

18

20

21

22

24

25

26

27

28

 

 

Case 3:19-cv-07976-VC Document 16 Filed 02/18/20 Page 9 of 9

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO:
Lam a citizen of the United States and employed in the county aforesaid: I am
over the age of eighteen years, and not a party to the within action; my business address is |
Sansome Street, Suite 3500, San Francisco, CA 94104. On the date set forth below I served the

documents described below:

1. THIRD-PARTY COMPLAINT ON BEHALF OF BAY AREA FIVAC INC.

on the following person(s) in this action by placing a true copy

ERIC K. IWASAKI, ESQ.

SALTZMAN & JOHSSON LAW CORPORATION
1141 Harbor Bay Parkway, Suite 100

Alameda, CA 94502

[X] (BY MAIL)I caused such envelopes(s) with postage thereon fully prepaid to be placed in
the United States mail at San Francisco, California.

[ } (BY PERSONAL SERVICE) I caused such envelope(s) to be delivered by hand this date
to the offices of the addressee(s).

[] (BY FACSIMILE) — I caused such document(s) to be transmitted by facsimile on this
date to the offices of addressee(s).

[] (BY FEDERAL EXPRESS) I caused such envelope(s) with postage thereon fully prepaid
to be placed in the Federal Express office at San Francisco, California.

[ ] (STATE) I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.

[Xj] | (FEDERAL) I declare that I am employed in the office of a member of the bar of this
court at whose direction the service was made,

Executed on February L 2020 at San Francisco, California.

    

Octavio Alvafez .

PROOF OF SERVICE

 
